Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about November 4, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute criminal possession of marijuana in the fifth degree, and placed him on probation for one year, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Tom, J.P, Andrias, Saxe, Gonzalez and Sweeny, JJ.